Citation Nr: 1120061	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for status post transurethral resection for bladder tumor (claimed cystocarcinoma). 

2.  Entitlement to service connection for atrial fibrillation.

3.  Entitlement to service connection for congestive heart failure.

4.  Entitlement to service connection for cardiomyopathy.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for plantar fasciitis.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for retinal separation.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for allergic rhinitis.

12.  Entitlement to service connection for an unspecified skin condition.

13.  Entitlement to service connection for herpes.

14.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney-at-Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1959 to September 1966.  The Veteran also served in the United States Navy Reserve from September 1972 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 RO decision, which denied the aforementioned claims for service connection.

In November 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Boston, Massachusetts, RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that the June 2008 statement of the case (SOC) also included the issue of entitlement to service connection for fracture of the right shoulder (claimed as arthritis).  However, the Veteran indicated at the November 2010 hearing that he wished to withdraw his appeal of this issue.  This transcript is accepted as a withdrawal of the Veteran's substantive appeal for this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C. § 7105(b)).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed. 

The issues of entitlement to service connection for status post transurethral resection for bladder tumor (claimed cystocarcinoma), atrial fibrillation, congestive heart failure, cardiomyopathy, hypertension, plantar fasciitis, retinal separation, hemorrhoids, allergic rhinitis, unspecified skin condition, herpes, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.




FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss is causally or etiologically related to his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).

2.  Service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the benefits sought on appeal have been granted in full, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Board notes that the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2010).

The term "active duty for training" is, inter alia, full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(c) (2010).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(d) (2010).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & Supp. 2009).

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran asserted in his October 2005 claim that he began experiencing hearing loss and tinnitus in 1964.  In a December 2005 statement, the Veteran asserted that he believed prolonged exposure to aircraft engine noise and artillery fire caused his hearing loss and tinnitus.  At the November 2010 hearing, the Veteran reported that he was exposed to noise 24 hours a day while on active duty.  

The Board notes that the Veteran's active duty service treatment records are not currently associated with the claims file.  His DD-214 Form reflects that he took a course in mechanical fundamentals and aircraft hydraulics, and that his related civilian occupation included Engine & Hydraulic Inspector (aircraft manufacturing). 

A review of the Veteran's Reserve medical records reveals that he was noted in a January 1977 Report of Medical History as reaching an auditory threshold of 40 decibels at 4000 Hertz in the left ear and 20 decibels at 4000 Hertz in the right ear.  He was noted in January 1988 as having many years of occupational noise exposure in Aviation Boatswain's Mate Fuels Rating.  In a January 1992 Reserve Report of Medical History, he was noted as reaching an auditory threshold of 55 decibels at 4000 Hertz in the left ear and 45 decibels at 4000 Hertz in the right ear.  In a June 1992 Reserve medical record, it was noted that results from the Veteran's hearing test indicate that the Veteran may have suffered a loss in hearing sensitivity.  It was further noted that a possible cause for this hearing loss is exposure to hazardous levels of noise.

An October 2007 VA audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
5
50
70
LEFT
5
5
45
60
60
As the auditory threshold reached a level of greater than 40 decibels at several of the frequencies bilaterally, the criteria for hearing loss as described under 38 C.F.R. § 3.385 were met bilaterally.  The Veteran also reported in this October 2007 VA medical record having a history of constant tinnitus bilaterally. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the fact that the Veteran currently meets the criteria for hearing loss bilaterally; he has reported having a history of constant tinnitus bilaterally, an observation which he is competent to make; he was noted in a Reserve medical record as having many years of occupational noise exposure in Aviation Boatswain's Mate Fuels Rating; and he was noted in a separate Reserve medical record as having suffered a loss in hearing sensitivity, with a possible cause for this hearing loss being exposure to hazardous levels of noise, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran currently has hearing loss and tinnitus as a result of his active duty service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board will grant the Veteran's claims of service connection for tinnitus and bilateral hearing loss.




ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is seeking entitlement to service connection for status post transurethral resection for bladder tumor (claimed cystocarcinoma), atrial fibrillation, congestive heart failure, cardiomyopathy, hypertension, plantar fasciitis, retinal separation, hemorrhoids, allergic rhinitis, an unspecified skin condition, herpes, and residuals of a head injury.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of these claims.  

The Board notes that the claims file contains an April 2001 response from the VA Records Management Center indicating that the Veteran's medical and dental records were being transferred.  This response indicated that these records contain all of the service treatment records found for this Veteran.  The Board notes that the claims file currently contains the Veteran's medical records from his service in the United States Navy Reserve.  January 2006 responses from the National Personnel Records Center (NPRC) to requests to furnish the dates of the Veteran's service in Vietnam and to furnish any separation documents for the Veteran for the periods of January 15, 1959, to December 20, 1962, and December 21, 1962, to September 20, 1966, revealed that records identified in these requests were unable to be located.  

However, the Board notes that the claims file reflects that the Veteran changed his name as of April 1965.  It does not appear that requests for the Veteran's active duty service treatment records or his personnel records have been made under his previous name.  As such, the Board finds that a request should be made to obtain the Veteran's active duty service treatment records and his service personnel records under his previous name.  A specific request should again be made to verify any service in Vietnam.  

Additionally, throughout the processing of these claims, the Veteran has reported that he has sought VA medical treatment, to specifically include VA facilities in Boston, Jamaica Plain, and Brockton.  In a September 2006 statement, the Veteran reported that he has been seeking VA treatment for approximately 10 years.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  Therefore, all relevant VA treatment records from both the Jamaica Plain VA Medical Center (VAMC) and the Brockton VAMC, as well as any other VA facilities in Boston, dating back to at least 1990, should be obtained and associated with the claims file.

With regard to private treatment records, the Veteran indicated throughout the processing of these claims that he has received private medical treatment.  The claims file contains an extensive amount of the Veteran's private medical records.  However, the Board notes that the Veteran indicated on a December 2005 Authorization and Consent to Release Information form that he received treatment for his feet from a Dr. T.C.  This physician submitted an August 2006 statement stating that he had treated the Veteran since November 2002.  However, he did not submit any other treatment records.  These treatment records should be obtained.  Additionally, the Board notes that the Veteran indicated in his August 2007 NOD that he sought treatment from a Dr. B. and a Dr. L. dating back to the early 1970's, and from Dr. T. and Dr. S. dating back to 1990.  The Veteran's December 2005 Authorization and Consent to Release Information form reflects that the Veteran sought treatment from Dr. T. and Dr. S. dating back to 1989.  While requests for these records were made and responses were received, as these issues are already being remanded, the Board finds that records for these specific dates should be requested one more time from these physicians, given that the responses did not contain records dating back to the time specified by the Veteran.  

Additionally, in a September 2006 statement, the Veteran reported that he had sought treatment from a Dr. Bl. and a Dr. M. at Boston University Dermatology.  These records should be obtained.   

With regard to his skin condition claim, the Veteran reported at the November 2010 hearing that he is allergic to hydraulic fluid.  He indicated that spilling hydraulic fluid on his skin was a regular occurrence.  He indicated that he sought treatment for hives or a skin condition while in service.

Further, the Veteran asserted at the November 2010 hearing that he was on active duty from 1959 to 1966 and that he participated in operations off the coast of Vietnam in 1965 and 1966.  He stated that he was on the aircraft carrier Oriskany CV-34.  The Veteran asserted that he set foot in Vietnam probably 2 to 3 times to service airplanes.  It was also asserted at the November 2010 hearing that the Veteran worked in planes that flew missions over Vietnam and were covered in a film or flakes of some sort. It was suggested that that this film or these flakes could have been agent orange.  In a December 2005 statement, the Veteran reported that between 1969 and 1971 he worked for the United States Army and was exposed to Agent Orange in a project called Wagon Wheel. 

As noted above, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran reports that he was treated for a skin condition in service and still has a skin condition currently, observations that he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current skin condition, and if so, whether this current skin condition was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's claim for service connection for status post transurethral resection for bladder tumor (claimed cystocarcinoma), the Board notes that the Veteran indicated in his October 2005 claim that this disability began in 2005.  It was asserted at the November 2010 hearing that a leading cause of bladder cancer and kidney cancer is jet exhaust.  The Veteran also asserted in his August 2007 NOD that he was exposed to asbestos during service.  In this case, as the private medical evidence of record reflects that the Veteran was treated for bladder cancer, and his DD-214 Form reflects that he worked with aircrafts during service, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he developed a bladder tumor as a result of his military service.  Colvin. 

With regard to the Veteran's claims for service connection for atrial fibrillation, congestive heart failure, and cardiomyopathy, the Veteran indicated in his October 2005 claim that these conditions developed in 2002.  At the November 2010 hearing, the Veteran asserted that he believed that these conditions were caused by lack of sleep during service, being encouraged to eat salt tablets on active duty, and a poor diet while on active duty.  In his August 2007 NOD, the Veteran reported that he believes the stress of his active duty resulted in heart disease.  With regard to his claim for service connection for hypertension, the Veteran asserted in his August 2007 NOD that his hypertension is caused by the stress of active duty and his being encouraged to eat salt tablets while on active duty.  He asserted in his October 2005 claim that his hypertension began in 1990.

As the Veteran is competent to report that he recalls eating salt tablets on active duty, undergoing stress, and having a poor diet, and the medical evidence of record reflects that he has been treated for heart problems and hypertension, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for appropriate VA examinations to determine whether he has atrial fibrillation, congestive heart failure, cardiomyopathy, and hypertension, and if so, whether his atrial fibrillation, congestive heart failure, cardiomyopathy, and hypertension were caused or aggravated by his military service.  Colvin.

With regard to the Veteran's claimed head injury and retinal separation, the Veteran reported at the November 2010 hearing that he was involved in 2 separate car accidents, one in 1961 or 1962 and the other in 1990.  With regard to the first incident, the Veteran asserted that a pole came through the top of the car and gashed his head, for which he received stitches.  With regard to the second incident, the Veteran asserted that he was riding in a Navy truck in 1990 while in the Reserve.  The Veteran suggested that his retinal separation could be related to that. 

The Board notes that an October 1990 Reserve medical record reveals that the Veteran was involved in an automobile accident while returning from the airport.  In this treatment record, it was noted that the Veteran reported that he was tightened up in the neck but that he now felt better and just wanted this to be a part of his health record.    

The Board notes that the current medical evidence of record reflects that the Veteran has a hole in the right eye retina.  See Post & O'Connor Eye Centers, P.C. treatment record, June 2004.  Therefore, as the Veteran is competent to report being involved in an automobile accident while on active duty in 1961 or 1962, his Reserve medical records document his being in an automobile accident in 1990, and he has had diagnoses related to his eye in recent years, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he has residuals of a head injury or retinal separation, and if so, whether his residuals of a head injury or retinal separation were caused or aggravated by his military service.  Colvin. 

The Veteran asserted in his August 2007 NOD that allergic rhinitis and herpes zoster are thoroughly documented in his sick call medical record.  It is unclear from the Veteran's statements whether he is attempting to indicate that he was treated on active duty for these conditions or during his time in the Reserve.  In a September 2006 statement, the Veteran indicated that he suffered through allergic rhinitis dating back to the 1960's.  Therefore, as the Veteran's active duty service treatment records are currently not of record, and the Veteran is competent to report experiencing symptoms associated with allergic rhinitis and herpes dating back to his active duty service, if that is what he intended to suggest with his statements, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether he has allergic rhinitis or herpes, and if so, whether his allergic rhinitis and herpes were caused or aggravated by his military service.  Colvin.
	
With regard to his hemorrhoids claim, the Veteran indicated in his October 2005 that he developed hemorrhoids in approximately 1980.  At the November 2010 hearing, he asserted that he believes his hemorrhoids were caused by sitting on cold decks, cement, steel, and aluminum airplanes.  In his August 2007 NOD, he asserted that he was treated for a pilonidal cyst in service.  The Board notes that the Veteran submitted a copy of a December 1970 service treatment record, which reflects that he had a past history of a pilonidal sinus in the early 1960's.  It is unclear from the Veteran's statements whether he is attempting to link a current diagnosis of hemorrhoids to his previous history of a pilonidal sinus.  Regardless, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he has hemorrhoids, and if so, whether his hemorrhoids were caused or aggravated by his military service.  Colvin.
   
With regard to his plantar fasciitis, the Veteran reported in his October 2005 claim that this disability began in 2002.  At the November 2010 hearing, the Veteran reported that he believes this disability began from running up and down ladders all of the time and running in catwalks.  As the Veteran was noted in an August 2006 private treatment record as complaining of bilateral plantar fasciitis, and he reported at the November 2010 hearing that he believes this disability stems from running up and down ladders during service, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he has plantar fasciitis, and if so, whether his plantar fasciitis was caused or aggravated by his military service.  Colvin.  

Finally, the Veteran should be provided adequate notice with regard to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess.

2. Request the Veteran's active duty service treatment records and his active duty and Reserve personnel records under both his current and his previous name.  Verify the Veteran's foreign service dates and any service dates in the Republic of Vietnam.  If no records are located under either name, provide a Formal Finding of Unavailability with regard to these records. 
3. Obtain and associate with the claims file any and all available VA treatment records that have not yet been associated with the claims file relating to the Veteran's claims for service connection from the Jamaica Plain VAMC, the Brockton VAMC, any VA facility in Boston, and any other VA facility at which the Veteran may have sought treatment.  Specifically, any records from these facilities from at least 1990 to the present should be obtained.  

4. Obtain and associate with the claims file all private treatment records from the following physicians: (1) Dr. T.C., referred to in the December 2005 Authorization and Consent to Release Information form, from November 2002 to the present; (2) Dr. B. from Boston University, referred to in the December 2005 Authorization and Consent to Release Information form, from 1974 to the present; (3) Dr. T. and Dr. S., referred to in the December 2005 Authorization and Consent to Release Information form, from 1989 to the present; and (4) Dr. L., referred to in the December 2005Authorization and Consent to Release Information form and who submitted a change of address notification in January 2005, from 1974 to the present. 

5. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with his claims file.  Attempts should be made to obtain medical records from Dr. Bl. and Dr. M. at Boston University Dermatology, referred to in a September 2006 statement.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

6. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed skin condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed skin condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a skin condition of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current skin conditions were caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed status post transurethral resection for bladder tumor.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed status post transurethral resection for bladder tumor.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's bladder tumor was caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  The examiner should specifically consider whether his bladder tumor was caused or aggravated by exposure to jet exhaust or asbestos.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed cardiomyopathy, congestive heart failure, and atrial fibrillation.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed cardiomyopathy, congestive heart failure, and atrial fibrillation.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has cardiomyopathy, congestive heart failure, and atrial fibrillation.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's cardiomyopathy, congestive heart failure, or atrial fibrillation was caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  The examiner should specifically consider the Veteran's reports of stress during service, lack of sleep during service, being encouraged to eat salt tablets on active duty, and a poor diet while on active duty in rendering any opinions.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

9. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed hypertension.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hypertension.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  The examiner should specifically consider the Veteran's reports of stress during active duty and his reports of being encouraged to eat salt tablets while on active duty in rendering any opinions.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

10.  After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed residuals of a head injury.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed residuals of a head injury.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has residuals of a head injury.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's residuals of a head injury were caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  In rendering any opinions, the examiner should consider the Veteran's reports of being involved in motor vehicle accidents in 1961 or 1962 and in 1990.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

11.  After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed retinal separation.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed retinal separation.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a retinal separation.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's retinal separation was caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  In rendering any opinions, the examiner should consider the Veteran's reports of being involved in motor vehicle accidents in 1961 or 1962 and in 1990.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

12. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed allergic rhinitis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed allergic rhinitis.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has allergic rhinitis.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's allergic rhinitis was caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

13.  After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed herpes.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed herpes.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has herpes.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's herpes was caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

14.  After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed hemorrhoids.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed hemorrhoids.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hemorrhoids.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current hemorrhoids were caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  The examiner should specifically consider any possible relation between the Veteran's hemorrhoids and his previous history of a pilonidal sinus.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.
 
15.  After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed plantar fasciitis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed plantar fasciitis.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has plantar fasciitis.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current plantar fasciitis was caused or aggravated by his active duty service (January 1959 to September 1966) or by his INACDUTRA or ACDUTRA service during his time in the Navy Reserve (September 1972 to January 2001).  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

16.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC was issued.  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


